                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 WILLIAM D. HAMBY, JR.,                            )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    Case No. 3:19-cv-00200
                                                   )    Judge Trauger
 SGT. PUNCHY, et al.,                              )
                                                   )
         Defendants.                               )


                                MEMORANDUM AND ORDER

       William D. Hamby, Jr., an inmate at the Morgan County Correctional Complex (MCCX)

in Wartburg, Tennessee, has filed a pro se complaint under 42 U.S.C. § 1983. (Doc. No. 1.)

However, the plaintiff has not paid the required filing fee, nor has he submitted an application to

proceed in forma pauperis (IFP). One or the other is required in order for the court to process the

complaint.

       However, in no event is a prisoner allowed to file a civil action IFP in this court if he has,

on three or more prior occasions, brought an action in a court of the United States that was

dismissed on grounds of frivolity, maliciousness, or failure to state a claim upon which relief may

be granted, unless the prisoner is in imminent danger of serious physical injury. 28 U.S.C.

§ 1915(g). The plaintiff has previously filed at least four actions in this court which were dismissed

for failure to state a claim. See Hamby v. Lingle, No. 3:12-cv-0942 (M.D. Tenn. Sept. 18, 2012);

Hamby v. Johnson, No. 3:12-cv-1303 (M.D. Tenn. Jan. 10, 2013); Hamby v. Johnson, No. 3:13-

cv-0096 (M.D. Tenn. Apr. 10, 2013); Hamby v. Thomas, No. 3:13-cv-0127 (M.D. Tenn. Feb. 19,

2013). In light of these prior dismissals, the plaintiff is a “three-striker” who may only proceed as
a pauper in this action if he is in “imminent danger of serious physical injury.” 28 U.S.C.

§ 1915(g).

       To fall within the statutory exception to the “three-strikes” rule, the danger the plaintiff is

facing must be a “real and proximate” threat of serious physical injury that existed at the time the

complaint was filed. Rittner v. Kinder, 290 F. App’x 796, 797 (6th Cir. 2008) (citing, e.g.,

Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003)). Under this standard, a plaintiff must

“allege[] facts from which a court, informed by its judicial experience and common sense, could

draw the reasonable inference that [he] was under an existing danger” when he filed the complaint.

Vandiver v. Prison Health Servs., Inc., 727 F.3d 580, 585 (6th Cir. 2013) (internal quotation marks

and citation omitted).

       The plaintiff alleges that, on February 22, 2019 “and other dates,” Sgt. Punchy, “Aramark

food corporation staff at MCCX prison,” and “inmate kitchen workers” deprived him of a noon-

time meal, and that the inmates are deprived of that lunch meal every weekend. (Doc. No. 1 at 1–

2.) The plaintiff alleges that he must take medication at noon, and that he is required to take that

medication with food. (Id.) He also alleges that he is served breakfast, but not until after morning

medication is distributed. He alleges that taking this medication without food produces “heart

murmurs and body convulsion/spasms, and desperate thoughts,” and that he has been to the

medical clinic over ten times “since he is unable to take meds due to the food not being served,

[and/or] not being served before meds.” (Id. at 2.) The plaintiff alleges that he takes five different

medications per day that must be taken with food “or it could kill our bodies via immune system

as we have lethal illnesses already,” but that the defendants refuse to serve food before or during

the plaintiff’s medication times. (Id.) He also alleges that the inmates are being starved as the meals

they are served consist of very small portions. (Id. at 2–3.)



                                                  2
        “[A] plaintiff who alleges a danger of serious harm due to a failure to treat a chronic illness

or condition satisfies the imminent-danger exception under § 1915(g).” Vandiver, 727 F.3d at 587.

While the plaintiff does not allege that he is being entirely deprived of treatment, he appears to be

presented with a choice on many days of (1) taking his medication on schedule, but on an empty

stomach, and suffering “heart murmurs,” muscle spasms, and racing thoughts, or (2) not taking the

medication on schedule and signing up for sick call to address the situation. The plaintiff alleges

that he has a “lethal” illness (Doc. No. 1 at 2), and the court has previously noted that he is involved

in a class action in this district due to his stage 4 Hepatitis C. See Hamby v. Parker, et al., No.

3:19-cv-00101, Doc. No. 5 at 2–3 & n.1 (M.D. Tenn.). Although this case presents a close call,

viewing the plaintiff’s allegations in the light most favorable to him, the court finds that he has

sufficiently pled an imminent danger of serious harm from the defendants’ actions, which result in

interference with his scheduled treatments for a very serious medical condition. Cf. Chavis v.

Chappius, 618 F.3d 162, 169 (2d Cir. 2010) (“[A]lthough the feared physical injury must be

‘serious,’ ‘we should not make an overly detailed inquiry into whether the allegations qualify for

the exception,’ because § 1915(g) ‘concerns only a threshold procedural question.’ (quoting

Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007)); accord Ciarpaglini v. Saini, 352 F.3d

328, 331 (7th Cir. 2003) (“[Section] 1915(g) is not a vehicle for determining the merits of a claim,”

nor does it require court “to fine-tune what is ‘serious enough’ to qualify for the exception.”).

        Accordingly, the Clerk is DIRECTED to mail the plaintiff a blank application to proceed

IFP. If Plaintiff seeks to have this court consider his complaint, he MUST either pay the $400.00

filing fee in full or complete the application to proceed IFP and return the properly completed

application to the court. The IFP application must also be accompanied by a certified copy of the

plaintiff’s trust fund account statement (or institutional equivalent) for the 6-month period



                                                   3
immediately preceding the filing of the complaint. The plaintiff’s submissions must be received in

this court within 28 days of the date this order is entered on the docket and must include the docket

number assigned to this case, No. 3:19-cv-00200.

       The plaintiff is cautioned that if he does not comply with this order (or seek an extension

of time within which to do so) within the time frame specified, or if he fails to promptly notify the

court of any change in his address, this action may be dismissed for failure to prosecute and for

failure to comply with the court’s order.

       It is so ORDERED.

       ENTER this 3rd day of April 2019.


                                              ____________________________________
                                              Aleta A. Trauger
                                              United States District Judge




                                                 4
